******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
       STATE OF CONNECTICUT v. HAIDAR
            MUSTAFA ABUSHAQRA
                  (AC 36012)
                 Alvord, Prescott and Harper, Js.
       Argued May 14—officially released September 30, 2014

   (Appeal from Superior Court, judicial district of
    Hartford, geographical area number twelve, C.
                     Taylor, J.)
  Michael J. Dyer, with whom was Ryan P. Barry, for
the plaintiff in error (A OK Bail Bonds, LLC).
  Matthew A. Weiner, deputy assistant state’s attorney,
with whom, on the brief, were Kevin T. Kane, chief
state’s attorney, Gail P. Hardy, state’s attorney, and
Anthony J. Spinella, assistant state’s attorney, for the
defendant in error.
                          Opinion

   HARPER, J. The plaintiff in error, A OK Bail Bonds,
LLC (plaintiff), brings this writ of error1 to challenge the
trial court’s denial of its motion to file a memorandum of
law under seal, pursuant to Practice Book § 7-4B, in
support of its motion for release of the plaintiff from
its obligations pursuant to the relevant bail bonds
(motion for release).2 The plaintiff claims that the court
improperly denied its motion to file the memorandum
of law under seal because (1) it failed to weigh the
public’s interest in disclosure against the interests
asserted in favor of filing the memorandum of law under
seal, and (2) it failed to provide the public with an
opportunity to be heard on the motion. The defendant
in error, Kevin T. Kane, the chief state’s attorney (defen-
dant), argues that the writ should be dismissed as moot
because the plaintiff did not also seek review of the
court’s denial of its motion for release, and, therefore,
this court cannot grant any practical relief. We agree
with the defendant and accordingly dismiss the writ
of error.
  The following undisputed facts and procedural his-
tory are relevant to the plaintiff’s claims. Haidar Mustafa
Abushaqra was arrested on three separate occasions
for larceny related charges. After each arrest, he was
released on a separate surety bond. The three bonds
totaled $350,000, and all the bonds were executed by
the plaintiff. On February 1, 2012, Abushaqra failed to
appear in court as ordered, and, as a result, the court
ordered the bonds forfeited and raised his bail to $1
million in each of his pending criminal cases. The court
ordered a six month statutory stay on the forfeiture of
the bonds pursuant to General Statutes § 54-65a (a) (3).3
   On August 6, 2012, the plaintiff filed the motion for
release of its obligations pursuant to the subject bonds.
On September 11, 2012, the plaintiff filed a motion to
file under seal its memorandum of law in support of
the motion for release (motion to seal). In its memoran-
dum of law in support of the motion to seal, the plaintiff
argued that ‘‘there is a strong interest in having [its]
[m]emorandum in [s]upport of [the motion for release]
sealed, and this interest undoubtedly overrides the pub-
lic’s interest in disclosure.’’ The plaintiff lodged the
memorandum of law with the trial court in accordance
with Practice Book § 7-4C.4 At a September 26, 2012
hearing on the motion to seal, the plaintiff argued that
the presumption that documents filed with the court
shall be open to the public, as articulated in Practice
Book § 11-20A (a),5 was overcome by (1) Abushaqra’s
sixth amendment right to a fair trial; (2) the plaintiff’s
privacy interest concerning the information in the
record;6 and (3) a ‘‘safety concern.’’
  The court asked the plaintiff whether it could review
the memorandum of law in support of the motion for
release in camera. The plaintiff refused, and the court
subsequently denied the motion to seal. It reasoned that
the plaintiff had only provided a ‘‘blanket statement’’
as to why the memorandum of law needed to be filed
under seal. The court stated: ‘‘Based on the information
which has been provided to me, I do not find very
sufficient reason to seal this particular document. . . .
[Y]ou have set forth in your argument . . . various
things. But, I don’t believe that your argument on the
record, which is what I must rely upon, gives me suffi-
cient indicia to go forth and seal this particular docu-
ment to any extent. Without the ability to review the
document in camera . . . I have nothing else to go on
other than the arguments of what basically it is. So
based on that, the motion to file the record under seal
is denied.’’7
   On October 22, 2012, the court denied the plaintiff’s
motion for release. The plaintiff filed this writ of error8
claiming ‘‘that the court failed to weigh the public’s
interest against the [plaintiff’s] interest in deciding its
motion to file record under seal. Further, the court
failed to afford the public a chance to be heard at the
hearing and failed to provide a written decision on the
motion and publish said decision.’’ The writ of error
challenges the court’s interlocutory ruling denying the
motion to file the memorandum of law under seal. The
defendant argues, however, that this court should dis-
miss the writ of error as moot. In this regard, the defen-
dant argues that this court is unable to afford the
plaintiff any practical relief in connection with the writ
of error because the plaintiff did not seek appellate
review of the trial court’s denial of the motion for
release. We agree.
   Mootness raises the issue of subject matter jurisdic-
tion and is a threshold matter over which we exercise
plenary review. Lyon v. Jones, 291 Conn. 384, 392, 968
A.2d 416 (2009). ‘‘It is a well-settled general rule that
the existence of an actual controversy is an essential
requisite to appellate jurisdiction; it is not the province
of appellate courts to decide moot questions, discon-
nected from the granting of actual relief or from the
determination of which no practical relief can follow.’’
(Internal quotation marks omitted.) JP Morgan Chase
Bank, Trustee v. Rodrigues, 132 Conn. App. 757, 762,
34 A.3d 1001 (2012). ‘‘Mootness presents a circumstance
wherein the issue before the court has been resolved
or had lost its significance because of a change in the
condition of affairs between the parties. . . . In
determining mootness, the dispositive question is
whether a successful appeal would benefit the plaintiff
or defendant in any way.’’ (Citation omitted; internal
quotation marks omitted.) New Image Contractors,
LLC v. Village at Mariner’s Point Ltd. Partnership, 86
Conn. App. 692, 698, 862 A.2d 832 (2004). ‘‘[When] no
practical benefit could follow from the determination
of the questions sought to be raised by the appeal, it
is not incumbent upon us to decide them.’’ (Internal
quotation marks omitted.) Reynolds v. Vroom, 130
Conn. 512, 515, 36 A.2d 22 (1944).
   We conclude that we cannot grant the plaintiff any
practical relief, and, therefore, the writ of error should
be dismissed as moot. The plaintiff claims that the trial
court erred in denying its motion to seal. The plaintiff
never challenged, however, the judgment denying the
motion for release by amending this writ of error or by
filing a new writ of error from the judgment denying
the motion for release. Even if we were to agree with
the plaintiff as to its claim that it should have been
permitted to file the memorandum of law under seal,
the judgment with respect to the motion for release
would remain in effect.9 See JP Morgan Chase Bank,
Trustee v. Rodrigues, supra, 132 Conn. App. 762–63;
see also Lyon v. Jones, supra, 291 Conn. 395. The plain-
tiff would not receive a practical benefit from a decision
in its favor, and, as a result, we dismiss the writ of error
as moot. See Reynolds v. Vroom, supra, 130 Conn. 515.10
      The writ of error is dismissed.
      In this opinion the other judges concurred.
  1
     The plaintiff initially filed this writ of error with the Supreme Court,
which subsequently transferred the writ to this court pursuant to Practice
Book § 65-1.
   2
     The writ of error was served and filed after the court rendered its decision
denying the plaintiff’s motion for release. Because we dismiss the writ of
error as moot on the basis of the plaintiff’s failure to challenge the denial
of the motion for release, we do not address any final judgment implications
raised by the pleadings or the parties.
   3
     In addition to forfeiting the bonds relevant to this writ of error, the court
also ordered the forfeiture of two other bonds, totaling $300,000, executed
by Capitol Bail Bonds, LLC (Capitol) to secure Abushaqra’s release with
respect to two other larceny charges. The court denied Capitol’s motion to
extend the stay beyond the six month statutory period. Capitol filed a writ
of error claiming that the court improperly denied the motion, and this court
dismissed the writ as moot. See State v. Abushaqra, 151 Conn. App. 319,
321,        A.3d     (2014).
   4
     ‘‘A ‘lodged’ record is a record that is temporarily placed or deposited
with the court but not filed.’’ Practice Book § 7-4C (a). If the court denies
a motion to file record under seal, the moving party may request in writing
that the record remain lodged with the court. Practice Book § 7-4C (e). This
preserves the record in question for purposes of appellate review of the
denial of the motion to file record under seal.
   5
     Although the underlying case was criminal in nature, the court treated
the bond forfeiture proceeding as ‘‘essentially a civil matter,’’ and, therefore,
the motion to file a memorandum of law under seal was governed by Practice
Book § 11-20A.
   6
     The court inquired into the privacy interest at stake, and the plaintiff
responded: ‘‘I concede my clients are not psychotherapists or doctors or
priests, but in terms of confidentiality there are certain confidences between
affiants and other individuals. I think there may or may not be confidences
between those individuals and federal officials, for instance. And I’m con-
cerned about breaching those confidences.’’ The plaintiff did not offer any
further explanation.
   7
     The memorandum of law remained lodged with the court, and thus was
preserved in the record for purposes of appellate review. See footnote 4 of
this opinion.
   8
     A writ of error has its origins in common law; see Fox v. Hoyt, 12 Conn.
491, 496 (1838); and today is used generally by nonparties to raise claims
that otherwise cannot be brought on direct appeal. See Hardy v. Superior
Court, 305 Conn. 824, 826, 48 A.3d 50 (2012) (criminal contempt); B & B
Bail Bonds Agency of Connecticut, Inc. v. Bailey, 256 Conn. 209, 211, 770
A.2d 960 (2001) (bond forfeiture). A writ of error, however, is generally
subject to the same procedural rules as direct appeals. See Tappin v. Home-
comings Financial Network, Inc., 265 Conn. 741, 746, 830 A.2d 711 (2003)
(mootness); Green Rock Ridge, Inc. v. Kobernat, 250 Conn. 488, 498–99, 736
A.2d 851 (1999) (final judgment); see also Practice Book § 72-4 (‘‘[e]xcept
as otherwise provided by statute or rule, the prosecution and defense of a
writ of error shall be in accordance with the rules for appeals’’).
   9
     At oral argument before this court, the plaintiff argued that its failure
to take issue with the court’s decision to deny its motion for release has
‘‘no effect’’ on his claim. The plaintiff hypothesized that, had it challenged
the denial of the motion for release, ‘‘nothing else would change, all of the
arguments would remain the same, all the briefs would remain the same,
so from a practical standpoint there really is no difference.’’ We disagree.
If the plaintiff had challenged the court’s judgment regarding the motion
for release on the basis of an improperly decided motion to seal, it would
have the burden of demonstrating that the impropriety was harmful. See
Wiseman v. Armstrong, 295 Conn. 94, 106, 989 A.2d 1027 (2010) (‘‘[g]enerally,
a trial court’s ruling will result in a new trial only if the ruling was both wrong
and harmful’’ [emphasis in original; internal quotation marks omitted]). As
a result, if the plaintiff also had challenged the denial of the motion for
release, it would have had to present an additional argument not made or
briefed before this court.
   10
      In light of our conclusion that the plaintiff’s claims are moot, it is not
necessary to address the plaintiff’s argument that the denial of the motion
to seal was a final judgment under State v. Curcio, 191 Conn. 27, 463 A.2d
566 (1983).